Title: To James Madison from John Dawson, 22 December 1793
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond Der. 22. 93
Recieve my thanks for your favour of the 15. which came by the last evening’s stage.
You cannot expect any thing new from this quarter. We all look with g[r]eat anxiety towards Phia. for a full disclosure of the very momentous communications made by the President. While G. B carri[e]d on the war only on our frontiers, the merchant, & all those in the middle secure country felt themselves very little interested. But now that she has attachd as well Algerines as well as Indians I trust that it will raise a general just indignation against that proud imperious nation, & that the Congress will as much as possible restri[c]t our commerce with her. With real regard I am dr Sir yr friend & Sert
J Dawson
